PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/840,420
Filing Date: 13 Dec 2017
Appellant(s): Robinson, Peter



__________________
Jeremy M. Dukmen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/08/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/10/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 5-8, and 16-20 stand rejected under 35 U.S.C. § 103 as being unpatentable over Van Gorp (US 2011/0192892 A1) in view of either Nozawa (US 2012/0260605 A1) or Downing (US 5,938,880), and in further view of Eijkelkamp (US 2010/0190629 A1) {referred to as “Francisus” in the Office action dated 11/10/2020}.
Claim 4 stands rejected under 35 U.S.C. § 103 as being unpatentable over Van Gorp in view of either Nozawa or Downing, and in further view of Eijkelkamp, and in further view of Kawano.


(2) Response to Argument
Response to Arguments under Section A (Rejection of Claim 1)
Appellant’s Argument A.1.a:
The asserted combination fails to teach or suggest simultaneously folding the envelope body and sealing the mailpiece with the same pair of finishing rollers, as claimed in claim 1.
Examiner’s Response:
First, the disclosure of Van Gorp teaches the application of glue strips onto a mailpiece prior to folding. First in ¶ [0025] (emphasis added), 
“A plurality of forms containing the group of items listed above are aggregated and printed on a paper roll. Some types of glue strips and perforation tear or fold lines may be added to the roll of paper before it enters the printer or immediately after printing.” 
More specifically, the application of the glue strips is described in ¶ [0037] (emphasis added), 
“Glue strips are applied in the perforation and glue section 150. If pressure glue is used, either glue strips 20, 22 or 33, 34 are applied. Both strips 30 and 32 are not needed for pressure sensitive glue. Other glue options are possible such as contact glue which will only bind when the opposite glue strip comes in contact. In this case, all six strips maybe applied. The business reply envelope 700 is placed on the panel 93 before the wrapping section 103 (FIG. 1). The glue is applied with a jet system or a roller with a glue applicator. Those skilled in the art will adapt existing application technology based on the application requirements. The outbound mailpiece 170 is formed by first wrapping panel 94 on top of panel 93 along fold line 45 to enclose the return envelope and then wrapping panel 92 along fold line 40 to form the finished mailpiece.”
prior to the folding step. In fact, Fig 1 illustrates that the glue strips are applied at the “perforation and glue system” at #150, and the folding takes place at the “wrapping section” at #103. 
	The wrapping process is described by Van Gorp in ¶ [0037] (see recitation of disclosure above) and in ¶ [0043] (emphasis added),
“The wrapping and folding process is performed on the continuous web 141 of paper forms in step S445. For form 95 (FIG. 2), the first panel 94 is folded along fold line 45 and return/reply envelope 700 and optional inserts plus  documents 123 are added before the seal pressure sensitive glue strips 20, 22 are sealed with panel 93. In Step S450, mailpiece 165 is formed by folding panel 92 along fold line 40 and then sealing the glue strips 33 and 34.”
Based on the passage above, the mailpiece is formed when the panels (#92/#93) are folded, and the pressure sensitive glue strips (applied prior to folding) come into contact with either the opposing glue strips (such as when panel 94 is folded over panel 93, and glue strips {20/22} of panel 94 come into contact with glue strips {30/32} of panel 93) or opposing panel (as is the case when panel 92 is folded). The above seems to suggest that the folding step of Van Gorp occurs simultaneously with the sealing step, as is claimed in claim 1 (emphasis added), 
“…folding the envelope body around the content along a fold line corresponding to a middle of the envelope body with a pair of finishing rollers and simultaneously sealing the mailpiece with the pair of finishing rollers in a single finishing step.”

“Following the wrapping step 103, which also seals any pressure sensitive or contact glue strips, the outbound mailpiece 165, which is still a part of the continuous web 141, goes into a set of perforation rollers 155 and then into a set of cutter rollers 160 for cutting the out bound mailpiece 165 from the wrapped (folded) continuous web 141a to form the finished mailpiece 170.”
Finally, as provided in the Office Action dated 11/10/2020, to the extent that Van Gorp is modified by Eijkelkamp, the rejection states that it would be obvious to both seal and fold in a single finishing step. The Appellant does not address or contest this.
Therefore, it is the position of the Examiner that Van Gorp teaches the limitations of claim 1 in question, specifically that the folding of the envelope body around the content occurs simultaneously with the sealing of the mailpiece.

Appellant’s Argument A.1.a cont.:
The folding process of Van Gorp may not provide enough pressure to activate the pressure sensitive glue strops, or any pressure at all on the edges.
Examiner’s Response:
The disclosure of Van Gorp is centered on the production and sealing of a mailpiece with items contained within (see ¶’s [0001], [0028]-[0031], and [0042]-[0044]). The disclosure of Van Gorp utilizes pressure-activated glue strips (see ¶ [0037] recited above) in order to seal the 

Appellant’s Argument A.1.a cont.:
The folding and sealing process of Van Gorp occur on a tri-folded mailpiece, and therefore the required two folded steps necessary to seal the content within the mailpiece would not occur in a single finishing step (emphasis added).
Examiner’s Response:
As provided in the Office Action dated 11/10/2020, it is explicitly stated that Van Gorp as modified by either Nozawa or Downing teaches the production of a single-folded mailpiece with contents contained within, instead of a tri-folded mailpiece as taught by Van Gorp. To the extent that Van Gorp is modified by either Nozawa or Downing, the rejection states that it would be obvious to employ a single-fold method of mailpiece assembly, as it would simplify the operation disclosed by Van Gorp. The Appellant does not address or contest this.

Appellant’s Argument A.1.b:
Eijkelkamp does not teach a pair of finishing rollers that simultaneously fold and seal the mailpiece.
Examiner’s Response:
not disclose the structure of sealing rollers, and therefore Eijkelkamp was relied upon to teach the requisite structure to perform the folding process.
Eijkelkamp teaches an apparatus for feeding and folding sheets (see abstract), wherein a folding blade (Fig 4, #8) is used to urge a “nip” (Fig 4, #5) of a stack of sheets between folding rollers (Fig 4, #6). The folding rollers then fold the stack as a single set. See further ¶ [0025] (emphasis added),
“Now, the folding of a set of sheets will be illustrated by FIGS. 1 and 4. When a stack 4 of sheets is present at the support surface 3 and the pressing member 15 is in the resting position, the folding blade 8 is moved by the drive from the retracted position (FIG. 1) towards the nip 5 into the folding position (FIG. 4). Thereby a plied portion of the stack of sheets 4 between the free edge 16 and the nip 5 is pressed into the nip 5. The folding rollers 6 rotating in a direction of transport 23 entrain the stack 4 and fold the stack 4 as one set.”
It is important to note that Van Gorp was relied upon as the base reference to teach the process of assembling the mailpiece, applying glue strips to said mailpiece, and finally folding and sealing the mailpiece. The only teachings of Eijkelkamp used to modify Van Gorp was the structures to perform the folding of the mailpiece. As described above, it is the position of the Examiner that the folding process described by Van Gorp occurs simultaneously with the sealing process since Van Gorp describes the application of pressure-sensitive glue strips prior to the step of folding (see ¶ [0037] of Van Gorp recited above). Thus, when Van Gorp was modified to include the folding structures of Eijkelkamp, there was no change to the process of simultaneously folding and sealing. Therefore, it’s the position of the Examiner that Van Gorp as modified by Eijkelkamp teaches the claimed limitations of claim 1, specifically “the method of… folding the envelope body around the content… with a pair of finishing rollers and simultaneously sealing the mailpiece with the pair of finishing rollers in a single finishing step.”

Appellant’s Argument A.1.b cont.:
Eijkelkamp does not teach a pair of finishing rollers that simultaneously fold and seal the mailpiece, and further the folding blade taught by Eijkelkamp wouldn’t be able to be retracted from the sealed stack without breaking or damaging the seal.
Examiner’s Response:
As described above, Van Gorp as modified by Eijkelkamp teaches the process of simultaneously folding and sealing a mailpiece (from base reference, Van Gorp) and a series of folding rollers to perform the process (from Eijkelkamp). Eijkelkamp teaches the use of a folding blade to urge the stack of sheets towards the pair of folding rollers in order to begin the folding process (see ¶ [0025] of Eijkelkamp recited above). Therefore, one of ordinary skill in the art would recognize that the folding blade of Eijkelkamp used to urge the stack of sheets towards the folding rollers would be retractable, and not be lodged between the folding rollers during the urging of the stack of sheets.

Response to Arguments under Section B (Rejection of Claim 16)
Appellant’s Argument B.1.a:
The asserted combination fails to teach or suggest simultaneously folding the envelope body and sealing the mailpiece with the same pair of finishing rollers, as claimed in claim 16.
Examiner’s Response:
The Examiner’s response presented for Appellant’s argument for B.1.a are the same as those presented for A.1.a above, and equally apply.

Appellant’s Argument B.1.b:
Eijkelkamp does not teach a pair of finishing rollers that simultaneously fold and seal the mailpiece.
Examiner’s Response:
The Examiner’s response presented for Appellant’s argument for B.1.b are the same as those presented for A.1.b above, and equally apply.

Response to Arguments under Section C (Rejection of Claim 4)
Appellant’s Argument C:
Claim 4 is allowable over Van Gorp, Eijkelkamp, and Kawano due to its dependence upon claim 1.
Examiner’s Response:
As described above, Van Gorp as modified by Eijkelkamp teaches all of the elements of independent claim 1.
Further, as described in the Office Action dated 11/10/2020, Kawano is relied upon to teach the specific elements of claim 4. As no arguments are presented as to why Kawano is deficient, it is the Examiner’s position that Van Gorp, as modified by Nozawa, Downing, Eijkelkamp, and Kawano teach all of the elements as described in claim 4.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        

Conferees:
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        
/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.